Citation Nr: 0327984	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
herniated disc at L-5, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for migraine 
headaches, from the initial grant of service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1981 to November 
2001.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 decision by the RO which, 
in part, granted service connection for the low back 
disability and migraine headaches, and assigned 10 percent 
and noncompensable evaluations, respectively, effective from 
December 1, 2001, the day following discharge from service.  
38 C.F.R. § 3.400(b)(2)(i).  


REMAND

Initially, it is noted that while the veteran was examined by 
VA in February 2002, the examiners did not provide 
sufficiently detailed information to assess the degree of 
functional impairment of the veteran's low back disability 
under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  Furthermore, the reports do not 
indicate that the claims file had been reviewed.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history.  See also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); and Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

During the pendency of this appeal the rating criteria for 
the musculoskeletal system (Diagnostic Code (DC) 5293) were 
revised twice, effective September 23, 2002, and September 
26, 2003.  Despite the fact that the veteran's low back 
disability is rated under DC 5293 for intervertebral disc 
syndrome (IVD), the RO did not consider that code when it 
assigned the 10 percent evaluation nor did it provide the 
veteran with the rating criteria in the statement of the 
case.  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).  Accordingly, the RO must provide the 
veteran with all applicable rating criteria for IVD and 
readjudicate the claim, applying the revision most favorable 
to the veteran within the confines of appropriate effective 
dates.  

Finally, the Board notes that while the veteran was informed 
of the enactment of the VCAA by letter in January 2002, she 
has not been informed of what the law entails or provided 
with the provisions of 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  

Given the absence of relevant clinical information and the 
failure to provide the veteran with the appropriate laws and 
regulations pertaining to intervertebral disc syndrome or 
VCAA, the Board finds that the evidentiary record as 
currently constituted is inadequate and that further 
development is necessary.  38 C.F.R. § 19.9 (2002); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, who 
treated her for any low back problems or 
migraine headaches since February 2002.  
The veteran should also submit evidence 
from employers showing time lost from 
work and any concession made by her 
employers because of her headaches.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  If any records identified by the 
veteran cannot be obtained, she should be 
so informed and it should be documented 
in the claims folder.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of her 
service-connected low back disability and 
migraine headaches.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the reports 
of the examiners.  In addition, the 
examiners must be provided copies of all 
revisions of the rating criteria for 
intervertebral disc syndrome (including 
those effective from 9/23/02 and 
9/26/03), so that findings (or the lack 
thereof) comporting with such criteria 
can be made.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  

The orthopedic examiner should respond to 
the following:  

I.  The examiner should note any 
limitation of motion in the lumbar 
spine, and indicate what is 
considered normal range of motion.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the lumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine and 
migraine headaches.  The examiner should 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbances due to the low back 
disability, and how it impacts on motor 
function of the lumbar spine.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  If applicable, the 
examiner should provide a response to the 
following:  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome referable to the low back 
disability; and if so, the degree of 
intermittent relief she experiences 
between those attacks.  The examiner 
should further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, 
the examiner should note whether the 
neuropathy results in demonstrable 
muscle spasm or any other 
neurological findings appropriate to 
the site of the diseased disc.  

III.  The examiner should determined 
whether the veteran has prostrating 
attacks due to migraine headaches.  
If so, the frequency of the attacks 
should be noted, and whether they 
are productive of severe economic 
inadaptability.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the lumbar 
spine disability and migraine headaches 
have been provided by the examiners and 
whether they have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  The RO's 
consideration should include the 
applicable diagnostic criteria for IVD in 
effect at the time of the veteran's claim 
as well as all revisions.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
considering the ratings to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


